Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (HP 11-050249) in view of Foo (US 9,347,129) and Hieronymi (US 6,299,740).
Regarding claim 1, Nakano teaches a method for modifying a magnetic field distribution in a deposition chamber, the method comprising:
providing a target magnetic field distribution (Fig. 9);
removing a first plurality of fixed magnets in the deposition chamber ([0009]);
replacing each of the first plurality of fixed magnets (Fig. 9) with respective ones of a second plurality of adjustable magnets (Fig. 1 and 3);

Nakano does not teach adjusting a size of at least one of the plurality of magnets. 
Foo teaches wherein a position of each of the adjustable magnets is individually adjustable (208, Fig. 2 and 3), and teaches wherein a size of each of the plurality of adjustable magnets is individually adjustable (Fig. 4a, col. 3, ln. 47-col. 4 ln. 7). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the magnetic field distribution of Nakano by performing adjusting a position of at least one of the second plurality of magnets, and adjusting a size of at least one of the second plurality of magnets, as taught by Foo, because it would allow a custom shaped magnetic field (col. 2, ln. 25-30).
Nakano refers to correcting the magnetic arrangement of its magnets but is not explicit as to measuring and comparing magnetic fields.
Hieronymi teaches tuning a magnetic field over a sputtering target using a magnetic arrangement wherein the magnets may be moved and/or replaced with magnets of different strengths to achieve thin films of excellent uniformity and thickness and efficient utilization of target material (col. 9, In. 35-49, Fig. 7a, 7b). Therefore the Examiner takes the position that in order to tune the magnetic field different plasma zone shapes are produced by replacing magnets, increasing or decreasing their number and changing their location (col. 5, In. 10-20, col. 6, In. 1-10).
Hieronymi teaches measuring a magnetic field distribution in the deposition chamber (col. 7, In 19); and comparing the measured magnetic field distribution in the deposition chamber with a target magnetic field distribution (col. 8, In. 20-53).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Nakano by measuring a magnetic field distribution in the deposition chamber and comparing the measured magnetic field distribution in the deposition chamber 
Regarding claim 2, Nakano does not teach based on the comparison, providing feedback information for adjusting each of the plurality of adjustable magnet.
Hieronymi teaches based on the comparison, providing feedback information for adjusting each of the plurality of adjustable magnet (trial and error tuning of the magnet arrangement, col. 8, In. 45-53).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Nakano by providing based on the comparison, providing feedback information for adjusting each of the plurality of adjustable magnet, as taught by Hieronymi, because it would allow tuning of the magnet arrangement to eliminate erosion cusping while causing uniform erosion over a significantly wider area (col. 8, In. 39-40).
Regarding claim 3, Nakano does not teach based on the feedback information, performing for a second time at least one of adjusting the position of at least one of the second plurality of magnets, and adjusting the size of at least one of the second plurality of magnets.
Hieronymi teaches based on the feedback information, performing for a second time at least one of adjusting the position of at least one of the second plurality of magnets, and adjusting the size of at least one of the second plurality of magnets (trial and error col. 8, In. 45-53, col. 9, In. 20-30).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Nakano by providing based on the feedback information, performing for a second time at least one of adjusting the position of at least one of the second plurality of magnets, and adjusting the size of at least one of the second plurality of magnets, as taught by Hieronymi, because it would allow tuning of the magnet arrangement to eliminate erosion cusping while causing uniform erosion over a significantly wider area (col. 8, In. 39-40).

Hieronymi teaches an iterative process of tuning its magnetic field by adjusting magnets and measuring the magnetic field to determine the effect of the adjustment. It teaches such a process is performed by trial and error. Therefore Hieronymi teaches a method wherein the magnetic field distribution in the deposition chamber is measuring again (col. 8, In. 45-53, col. 9, In. 20-30).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Nakano by providing measuring the magnetic field distribution in the deposition chamber again, as taught by Hieronymi, because it would allow tuning of the magnet arrangement to eliminate erosion cusping while causing uniform erosion over a significantly wider area (col. 8, In. 39-40).
Regarding claim 5, Nakano does not teach repeating comparing the measured magnetic field distribution in the deposition chamber with the target magnetic field distribution again.
Hieronymi teaches repeating comparing the measured magnetic field distribution in the deposition chamber with the target magnetic field distribution again because it teaches an iterative method wherein the magnet arrangement and resulting magnetic field are tuned and optimized in a trial and error process (col. 8, In. 45-53, col. 9, In. 20-30).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Nakano by providing repeating comparing the measured magnetic field distribution in the deposition chamber with the target magnetic field distribution again, as taught by Hieronymi, because it would allow tuning of the magnet arrangement to eliminate erosion cusping while causing uniform erosion over a significantly wider area (col. 8, In. 39-40).
Regarding claim 6, Nakano does not teach based on the comparison, repeating providing feedback information for adjusting each of the plurality of adjustable magnet.

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Nakano by providing based on the comparison, repeating providing feedback information for adjusting each of the plurality of adjustable magnet, as taught by Hieronymi, because it would allow tuning of the magnet arrangement to eliminate erosion cusping while causing uniform erosion over a significantly wider area (col. 8, In. 39-40).
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Foo (US 9, 347,129) in view of Kutsuzawa (US 2009/0218218).
Regarding claim 7, Foo teaches a deposition chamber (col. 1, In. 10), comprising: a plurality of adjustable magnets (106, col. 2, In. 45) for adjusting a magnetic field distribution of the deposition chamber,
wherein a position of each of the adjustable magnets is individually adjustable (208, Fig. 2 and
3),
wherein a volume of each of the plurality of adjustable magnets is individually adjustable (208, Fig. 3, 4a)
While Foo teaches each of the adjustable magnets is configured to be adjusted in position vertically (col. 4, In. 15-30). Foo does not teach each of the adjustable magnets is configured to be adjusted vertically by adjusting respective screws coupling each of the adjustable magnets to respective fixing spots within a magnetron.
Kutsuzawa teach each of the adjustable magnets (36) is configured to be adjusted vertically by adjusting respective screws (40) coupling each of the adjustable magnets (36) to respective fixing spots within a magnetron (Fig. 8 and 9).

Regarding claim 8, Foo teach wherein a magnetic field strength of each of the adjustable magnets is individually adjustable (Fig. 4a, col. 3, ln. 47-col. 4, ln. 7).
Regarding claim 10, Foo teach the volume of each of the adjustable magnets is adjusted by adjusting a diameter of the corresponding magnet because it discloses different shaped cells 208 in figures 5a-5e.
Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Foo (US 9,347,129) in view of Watanabe (US 2011/0259733).
Regarding claim 11, Foo teaches an adjustable magnet, comprising:
a cylindrical metal body for conducting magnet flux (420, 426),
wherein a diameter of the cylindrical metal body is adjustable (because Foo discloses different shaped cells 208 in figures 5a-5e),
wherein a height of the cylindrical metal body is adjustable (col. 3, In. 48-col. 4, In. 15).
Foo does not teach a top or bottom connector for adjusting the magnet. 
Watanabe teaches a top adjustable connector (10, 10b) for adjusting a position of the adjustable magnet and a bottom adjustable connector (13a, 13b 14) for adjusting the position of the adjustable magnet wherein the bottom adjustable connector comprises a screw configured for adjusting the adjustable magnet vertically because it would compensate for the degree of erosion on the sputtering target (pg. 4, [0050]).

The Examiner takes the position that top or bottom connector could be rearranged when the sputtering apparatus of Foo or Watanabe is either a sputter up apparatus or a sputter down apparatus.  Or it would have been obvious to one having ordinary skill in the art at the time the invention was made to switch the top adjustable connector of Watanabe with the bottom adjustable connector of Watanabe wince it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse 86, USPQ 70. MPEP 2144.04 (VI. C). 
Regarding claim 16, Foo does not teach the adjustable magnet is adjusted vertically by the screw to a fixing spot.
Watanabe adjustable magnet is adjusted vertically by the screw (13a, 13b) to a fixing spot [0029-0030]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a bottom adjustable connector of Foo by providing adjustable magnet is adjusted vertically by the screw to a fixing spot, as taught by Watanabe, because it would compensate for the degree of erosion on the sputtering target (pg. 4, [0050]).
Claim 12, 13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foo and Watanabe as applied to claim 11 above, and further in view of Green (US 2004/0050690).
Regarding claim 12, Foo does not teach the adjustable magnet is an electric adjustable magnet.
Green teach the adjustable magnet is an electric adjustable magnet [0038],

Regarding claim 13, Foo does not teach a plurality of metal coils for generating an electromagnetic field; and an adjustable current source for adjusting the electric current flowing in the plurality of metal coils.
Green teach a plurality of metal coils (28) for generating an electro-magnetic field; and an adjustable current source for adjusting the electric current flowing in the plurality of metal coils (Fig. 8).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the magnet of Foo by providing a plurality of metal coils (28) for generating an electro-magnetic field; and an adjustable current source for adjusting the electric current flowing in the plurality of metal coils, as taught by Green, because it would enhance the uniformity of deposition (pg. 3, [0038]).
Regarding claim 15, Foo does not teach the top adjustable connector for adjusting the position of the adjustable magnet is a screw.
Watanabe teach the top adjustable connector (13a, 13b, 14) for adjusting the position of the adjustable magnet is a screw ([0050]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the magnet of Foo by providing the top adjustable connector for adjusting the
position of the adjustable magnet is a screw, as taught by Watanabe, because it would compensate for the degree of erosion on the sputtering target (pg. 4, [0050]).
Regarding claim 17, Foo teaches a top fastener (202, Fig. 2) for fixing the position of the adjustable magnet.

magnet.
Regarding claim 19, Foo teaches the top fastener is a screw (314, fig. 3, col. 3, In. 25-35). 
Regarding 20, Foo teaches the bottom fastener is a screw (fig. 3, col. 3, In. 25-35).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Foo and Watanabe as applied to claim 13 above, and further in view of Shiina (US 2009/0026067).
Regarding claim 14, Foo does not teach the adjustable current source for adjusting the electric current flowing in the plurality of metal coils is a current source with at least one adjustable resister.
Shiina teaches an adjustable current source for adjusting the electric current is a current source with at least one adjustable resister (lm, Fig. 1, [0103]) because it would adjust the amount of current provided ([0103]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the current flowing in the plurality of metal coils of Foo by providing an adjustable current source for adjusting the electric current flowing in the plurality of metal coils is a current source with at least one adjustable resister, as taught by Shiina, because it would adjust the amount of current provided ([0103]).
Response to Arguments
Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant is directed above to the new grounds of rejection wherein Foo teaches Applicant’s newly added claim limitations. 
Regarding claim 7, Applicant argues that the screws of Kutsuzawa are not used to adjust the vertical position of the magnet.  

Regarding claim 11, the Examiner directs Applicant above to the rejection of claim 11 wherein prior art Watanabe teaches a top and bottom adjustable connector that adjust the height of a magnet as required by the claim. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J BRAYTON/               Primary Examiner, Art Unit 1794